

Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), effective July 1, 2006, is entered into
by and between SYS Technologies, a California corporation, with its principal
office at 5050 Murphy Canyon Road, Suite 200, San Diego, California 92123
(“Company”), and Cliff Cooke, (“Employee”), collectively the “Parties.” The
Parties hereto desire to enter into an employment arrangement and in order to
accomplish that purpose and in consideration of the terms, covenants and
conditions hereinafter set forth, the Parties hereby enter into this Agreement.
 
SECTION 1
 
EMPLOYMENT; TERM; DUTIES
 
1.1  Employment. Upon the terms and conditions hereinafter set forth, the
Company employs Employee, and Employee hereby accepts employment, as President
and Chief Executive Officer (“CEO”).
 
1.2  Term. Employee’s employment hereunder shall be for a term (the “Term”)
commencing on the date this Agreement is effective and ending on June 30, 2008,
unless the Agreement terminates sooner pursuant to Section 4 below; provided,
however, that the Agreement shall renew automatically for successive periods of
one (1) year unless the Company or Employee provides written notice to the other
Party of a desire to change, modify, amend or terminate the Agreement at least
thirty (30) days prior to the then-current expiration date of the Agreement. If
the Company elects not to renew this Agreement at the conclusion of the Term,
Employee will be eligible for severance benefits pursuant to and in accordance
with subsections 4.2 or 4.4.
 
1.3  Duties. During the Term, Employee shall perform such duties for the Company
as are prescribed by applicable job specifications, the Bylaws of the Company
and such other or additional duties, consistent with such Bylaws, as may be
assigned to him/her from time to time by the Board of Directors of the Company.
Employee shall devote his/her best efforts, attention and energies to the
performance of his/her duties hereunder. This employment is full-time and
exclusive. Employee may not work for any other company or enterprise during the
Term of this Agreement such that such employment would conflict or interfere
with his/her obligations to the Company under this Agreement. Employee must
advise the Board in writing prior to undertaking any employment in addition to
his/her employment with the Company.
 
SECTION 2
 
COMPENSATION
 
2.1  Base Salary. For all services rendered by Employee hereunder and all
covenants and conditions undertaken by both Parties pursuant to this Agreement,
the Company shall pay, and Employee shall accept, as compensation, an annual
base salary (“Base Salary”) of Two Hundred Seventy Five Thousand Dollars
($275,000). This Base Salary shall be payable in accordance with the normal
payroll practices of Company, less required deductions pursuant to state and
federal law, and less any amounts to be deducted pursuant to agreement between
the Parties.
 
2.2  Incentive Compensation. The Employee shall also be paid such bonuses and/or
other compensation as may be determined from time to time by the Board of
Directors as they, in their sole discretion, may determine based upon the
performance of the employee and/or of the Company.
 


2.3  Performance and Salary Review. Employee's performance will be reviewed
periodically, usually on an annual basis. Adjustments to salary or other
compensation, if any, will be made by the Board of Directors.
 
SECTION 3
 
BENEFITS/BUSINESS EXPENSES
 
3.1  Benefits. During the Term, Employee shall be entitled to participate in
such life, health, accident, disability and hospitalization insurance plans,
pension plans and retirement plans as the Company makes available to the
employees of the Company as a group.
 
3.2  Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his/her duties on
behalf of Company. To obtain reimbursement, expenses must be submitted promptly
with appropriate supporting documentation in accordance with Company’s policies
and procedures.
 
SECTION 4
 
TERMINATION; RESIGNATION; CHANGE OF CONTROL; DEATH; DISABILITY
 
4.1  Termination of Employment With Cause. If (a) Employee fails to meet the
performance standards established for his/her position and does not remedy such
shortcomings within 30 days after written notice from the Company of such
failure; or (b) Employee breaches any material provision of this Agreement; or
(c) Employee has been convicted of any felony; or (d) Employee commits any act
of fraud, misappropriation of funds or embezzlement; or (e) Employee fails to
report to work for three (3) consecutive business days without informing his/her
superior; or (f) Employee commits any act, or fails to take any action, the
effect of which is to bring the Company into disrepute with any of its
customers, including, but not limited to a material violation of the Company
Code of Ethics, the Company shall have the right, upon written notice to the
Employee, to immediately terminate his/her employment (“Termination With Cause”)
hereunder, without any further liability or obligation to him/her hereunder or
otherwise in respect of his/her employment, other than its obligation to pay
unpaid Base Salary and unused personal time accrued as of the date of
termination.
 
4.2  Termination of Employment Without Cause. Notwithstanding any provision to
the contrary herein, the Company may at any time, in its sole and absolute
discretion and for any or no reason, terminate the employment of the Employee
hereunder; PROVIDED, that if such termination is not a Termination With Cause,
as defined by subsection 4.1, and such termination is not caused by the death or
Disability of the Employee, the Company shall pay and/or provide the Employee as
follows:
 
4.2.1  All accrued but unpaid Base Salary.
 
4.2.2  Reimbursement of normal incidental employee expenses as of the date of
the termination as and when such amount is due and payable hereunder in
accordance with subsection 3.2.
 
4.2.3  Company shall pay eighteen (18) severance payments (“Severance Payments”)
payable monthly to Employee equivalent to one-twelfth (1/12) of the Base Salary
in effect as of the date of such termination (the “Termination Date”) for a
period of twelve months from the Date of Termination (the “Severance Period”),
provided that Employee and the Company execute an appropriate mutual general
release before Employee has any entitlement to the Severance Payments. Company
will also pay the premiums on the COBRA insurance coverages during the Severance
Period, provided that Employee qualifies for such coverages and timely elects
COBRA coverage. The Company may, at its option, pay for and acquire insurance
which will provide the Severance Payments and such benefits during the Severance
Period.
 
4.2.4  All stock options issued to Employee or earned but not yet issued prior
to the Termination Date shall immediately become fully vested.
 
4.2.5  Accrued but unused personal leave shall be paid out in accordance with
legal requirements. No personal leave or other benefits shall continue to accrue
during the Severance Period.
 
4.2.6  Notwithstanding the foregoing, if any amounts due to Employee pursuant to
this Agreement are determined to be “Parachute Payments” as such term is defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations promulgated thereunder, then the total compensation paid to
Employee pursuant to this Agreement, together with any other payment or the
value of any benefit received or to be received by Employee which is treated as
a Parachute Payment shall not exceed 2.99 times Employee’s Base Amount (as such
term is defined in Section 280G of the Code). In the event a reduction of the
payments set forth in this Agreement is required pursuant to this Section,
Employee may select the compensation which will be reduced in order to fall
within the 2.99 times Base Amount limitation.
 
4.3  Resignation.
 
4.3.1  If Employee resigns (except as set forth in subsections 4.3.2 or 4.4
below), this Agreement shall immediately terminate and the Company shall have no
further liability or obligation to Employee hereunder, including any severance
payments, or otherwise in respect of his/her employment, other than its
obligation to pay unpaid Base Salary and unused personal leave accrued as of the
date of resignation.
 
4.3.2  Resignation with Cause. If Employee resigns his/her employment because
(a) his/her position or duties are modified by the Company to such an extent
that his/her duties are substantially no longer consistent with the position for
which he/she was employed pursuant to this Agreement, or (b) there has been a
material breach by the Company of a material term of this Agreement which
continues uncured following fourteen (14) days after written notice by Employee
to the Company of such breach, then Employee will be entitled to the severance
benefits set forth in subsection 4.2, consistent with the terms of said
provision.
 
4.4  Change In Control. In the event of a Change in Control (as that term is
defined below), Company shall immediately take all necessary measures,
consistent with the Company’s Stock Option Plans, to accelerate the vesting of
any unvested options held by the Employee under such Plans so that such options
will be treated as vested options during the Change in Control. In addition,
employment separation, as provided in this section, that occurs as a result of a
Change in Control shall result in Severance Payments on the same terms set forth
in subsection 4.2 above, except that the Severance Period shall be three (3)
months, or until restrictions on Mr. Cooke selling his tock are lifted,
whichever occurs later. Such Change In Control Severance Payments will be made
in the event of:
 
(a) Employee’s involuntary dismissal or discharge by the Company, other than
pursuant to subsections 4.1, 4.3.1, or 4.5, or
 
(b) Employee’s voluntary resignation, other than pursuant to subsection 4.3,
following (i) a change in his/her position with the Company (or Parent or
Subsidiary employing Employee) which materially reduces his/her duties and
responsibilities or the level of management to which he/she reports, (ii) a
reduction in Employee’s level of compensation as of the date of the Change in
Control (including base salary and fringe benefits), or (iii) a relocation of
Employee’s place of employment by more than fifty (50) miles, provided and only
if such change, reduction, or relocation is effected by the Company without
Employee’s express consent.
 
4.4.1  For purposes of this Agreement, a “Change in Control” shall mean: (i) the
acquisition, by one person or a group, of stock of the Company that causes such
person or group to own more than 50% of the total fair market value or total
voting power of the stock of such Company; (ii) either: (1) the acquisition, by
one person or a group, of ownership of 35% or more of the total voting power of
the stock of the Company; or (2) the replacement of a majority of the members of
the Board with directors whose appointment or election is not endorsed by the
existing Board; AND (iii) the acquisition of assets from the Company that have a
total gross fair market value of 40% or more of the total gross fair market
value of all assets of the Company prior to the acquisition.
 
4.5  Termination Due to Death or Disability. This Agreement will immediately
terminate upon Employee’s death. This Agreement will terminate upon Employee’s
Disability (as defined below), when consistent with state and federal law. In
the event of Employee’s termination due to death or Disability, Employee, or
Employee’s heirs, personal representatives or estate, as the case may be, will
be entitled to receive only the standard entitlements and those benefits
available under any applicable Company plan or insurance policy, subject to such
plan or policy requirements, along with accrued unpaid Base Salary and personal
time. All other Company obligations to Employee pursuant to this Agreement will
become automatically terminated and completely extinguished. In addition,
neither Employee nor Employee’s heirs, personal representatives or estate will
be entitled to receive Severance Payments or other benefits described in
subsection 4.2 above.
 
4.5.1  For the purpose of this Agreement only, the Company will not deem this
Agreement terminated due to Employee’s Disability unless: (i) he or she is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (ii) he or she is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) the
Employee is determined to be totally disabled by the Social Security
Administration. For purposes of this Section 4.5.1(i) and (ii), whether Employee
satisfies the definition of Disabled shall be determined in good faith by the
Board of Directors of the Company.
 
4.6  Catch-Up Payments for Certain Key Employees. The Company shall delay any
payments required under this Section 4 for six months following Employee’s
termination if Employee is deemed a “key employee,” as that term is defined
under Code Section 409A. If payments under Section 4 are delayed, then on the
day following the end of the six-month period the Company shall make a catch-up
payment equal to the total amount of such payments that would have been made
during the six-month period but for the application of Code Section 409A, plus
interest calculated at the one-year Treasury Bill rate.
 
SECTION 5
 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION; NON-DISCLOSURE; UNFAIR
COMPETITION; CONFLICT OF INTEREST
 
5.1  Inventions. All processes, technologies and inventions relating to the
business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by the Employee, alone or with
others, during his/her employment by the Company, whether or not patentable and
whether or not conceived, developed, invented, made or found on the Company’s
time or with the use of the Company’s facilities or materials, shall be the
property of the Company and shall be promptly and fully disclosed by Employee to
the Company. The Employee shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company and to enable the Company, at its expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions. This Agreement and this subsection does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code.
 
5.2  Confidential/Trade Secret Information/Non-Disclosure.
 
5.2.1  Confidential/Trade Secret Information Defined. During the course of
Employee’s employment, Employee will have access to various confidential/trade
secret information of the Company. “Confidential/trade secret information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business. Employee and the
Company agree that the term “confidential/trade secret” includes but is not
limited to all information developed or obtained by the Company, including its
affiliates, and predecessors, and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing, computer
hard drive, disk, tape, etc.): all methods, techniques, processes, ideas,
research and development, product designs, engineering designs, plans, models,
production plans, business plans, add-on features, trade names, service marks,
slogans, forms, pricing structures, menus, business forms, marketing programs
and plans, layouts and designs, financial structures, operational methods and
tactics, cost information, the identity of and/or contractual arrangements with
suppliers and/or vendors, accounting procedures, and any document, record or
other information of the Company relating to the above. Confidential/trade
secret information includes not only information directly belonging to the
Company which existed before the date of this Agreement, but also information
developed by Employee for the Company, including its affiliates and its
predecessors and/or their employees during the term of Employee’s employment
with the Company. It does not include any information which (a) was in the
lawful and unrestricted possession of Employee prior to its disclosure to
Employee by the Company or its affiliates or predecessors, (b) is or becomes
generally available to the public by lawful acts other than those of Employee
after receiving it, or (c) has been received lawfully and in good faith by
Employee from a third party who is not and has never been an employee of the
Company or its affiliates or predecessors and who did not derive it from the
Company or its affiliates or predecessors.
 
5.2.2  Restriction on Use of Confidential/Trade Secret Information. Employee
agrees that his/her use of confidential/trade secret information is subject to
the following restrictions for an indefinite period of time so long as the
confidential/trade secret information has not become generally known to the
public:
 
(a) Non-Disclosure. Employee agrees that he/she will not publish or disclose, or
allow to be published or disclosed, confidential/trade secret information to any
person without the prior written authorization of the Company unless pursuant to
Employee’s job duties to the Company under this Agreement.
 
(b) Non-Removal/Surrender. Employee agrees that he/she will not remove any
confidential/trade secret information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his/her duties under this Agreement. Employee further agrees that
he/she shall surrender to the Company all documents and materials in his/her
possession or control which contain confidential/trade secret information and
which are the property of the Company upon the termination of this Agreement,
and that he/she shall not thereafter retain any copies of any such materials.
 
5.2.3  Non-Solicitation of Customers/Prohibition Against Unfair Competition.
Employee agrees that at no time after his/her employment with the Company will
he/she engage in competition with the Company while making any use of the
Company’s confidential/trade secret information. In addition, Employee agrees
that, for the duration of the severance payments as provided for in Section 4.2
or 4.4, he/she will not directly or indirectly accept or solicit, whether as an
employee, independent contractor or in any other capacity, the business of any
customer of the Company with whom Employee worked or otherwise had access to the
Company’s confidential/trade secret information pertaining to its business with
that customer during the last two (2) years of his/her employment with the
Company.
 
5.3  Conflict of Interest. During Employee’s employment with Company, Employee
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with Company. Such work shall include, but is not limited to, directly
or indirectly competing with Company in any way, or acting as an officer,
director, employee, consultant, controlling or 5% stockholder, volunteer,
lender, or agent of any business enterprise of the same nature as, or which is
in direct competition with the business in which Company is now engaged or in
which Company becomes engaged during Employee’s employment with Company, as may
be determined by the Board of Directors in its sole discretion. If the Board of
Directors believes such a conflict exists during Employee’s employment, the
Board of Directors may ask Employee to choose to discontinue the other work or
resign employment with Company. In addition, Employee agrees not to refer any
client or potential client of Company to competitors of Company without
obtaining the Company’s prior written consent during Employee’s employment. Any
termination of Employee’s employment due to violation of this subsection is
considered “With Cause” for the purposes of section 4.1 above.
 
5.4  Non-Solicitation During Employment. Employee shall not during his/her
employment interfere with or disrupt or attempt to disrupt Employer’s business
relationship with its customers or suppliers or solicit any of the employees of
Employer to leave the employ of Employer.
 
5.5  Non-Solicitation of Employees. Employee agrees that, for the duration of
the severance payments as provided for in Section 4.2 or 4.4, he/she shall not,
directly or indirectly, ask or encourage any of the Company’s employees to leave
their employment with the Company or solicit any of the Company’s employees for
employment.
 
5.6  Breach of Provisions. If the Employee breaches any of the provisions of
this Section 5, or in the event that any such breach is threatened by the
Employee, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, to restrain any such breach or threatened breach
and to enforce the provisions of this section 5. The Employee acknowledges and
agrees that there is no adequate remedy at law for any such breach or threatened
breach and, in the event that any action or proceeding is brought seeking
injunctive relief, the Employee shall not use as a defense thereto that there is
an adequate remedy at law. In addition, if the Employee breaches any of the
provisions of this section 5, any and all Severance Payments and benefit
obligations under this Agreement or otherwise will cease and be extinguished in
their entirety and the Company will have no further obligations in that regard.
 
5.7  Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this section 5, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
5.8  Definition. For purposes of this section 5, the term “Company” shall be
deemed to include any subsidiary or affiliate of the Company.
 
SECTION 6
 
MISCELLANEOUS
 
6.1  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns; PROVIDED, that the rights and obligations
of the Employee hereunder shall not be assignable by him/her.
 
6.2  Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within forty-eight (48) hours by letter mailed or
delivered to the party to be notified at its or his/hers address set forth
herein; or three (3) days after being sent by registered or certified mail,
return receipt requested, (or by equivalent currier with delivery documentation
such as FEDEX or UPS) to the address of the other party set forth or to such
other address as may be specified by notice given in accordance with this
section 6.2:
 

  If to the Company:
SYS Technologies
5050 Murphy Canyon Road, Suite 200
San Diego, CA 92123
Tel: (858) 715-5500
Fax: (858) 715-5510
Attention: Sr. Vice President, Corp. Admin.
         If to Employee:  
Name: Cliff Cooke
Address:
                                                                     
                                                             , CA
Tel:  (___) ___-____
Fax: (___) ___-____

  
6.3  Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
6.4  Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
6.5  Entire Agreement. This Agreement sets forth the entire agreement between
the Parties with respect to the subject matter hereof, and supersedes any and
all prior agreements between the Company and Employee, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Employee’s employment, express or implied, other than to
the extent expressly provided for herein.
 
6.6  Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
 
6.7  Authority. The Parties each represent and warrant that it/he or she has the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
 
6.8  Attorneys’ Fees. The Parties shall each be responsible for their own
attorneys’ fees.
 
6.9  Titles. The titles of the sections of this Agreement are inserted merely
for convenience and ease of reference and shall not affect or modify the meaning
of any of the terms, covenants or conditions of this Agreement.
 
6.10  Applicable Law; Choice of Forum. Any proceeding between the parties
arising out of or relating to this Agreement shall be brought in the appropriate
forum in San Diego County, California. This Agreement, and all of the rights and
obligations of the parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of California without giving effect to principles
relating to conflicts of law.
 
6.11  Arbitration.
 
6.11.1  Scope. To the fullest extent permitted by law, Employee and Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between Company and Employee and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Employee’s claims arise out of or relate to their actions on behalf of Company.
 
6.11.2  Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in
San Diego, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
award shall be binding and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. Company shall bear the costs of the arbitration filing and hearing fees
and the cost of the arbitrator.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
Dated:
 October 27, 2006
   /s/ Clifton L. Cooke, Jr.      
Name: Clifton L. Cooke, Jr.
             
SYS Technologies, Inc.
       
Dated:
 October 27, 2006  
By: /s/ Rob Babbush
     
Name: Rob Babbush   
Title:  Sr. Vice President, Corp. Admin.
       
